Appeal from an order denying an application for a writ of habeas corpus. The appellant on August 20, 1955, was sentenced to an indeterminate term of 1 year, 6 months — 3 years. During his confinement and in November, 1957, he was transferred to the Dannemora State Hospital and in December, 1957 — prior to expiration of maximum term — pursuant to section 384 of the Correction Law, an order of retention was issued by the Clinton County Court. The section provides: “ Within thirty days prior to the expiration of the term of a prisoner confined in the Dannemora state hospital, when in the opinion of the director such prisoner continues insane, the director shall ■apply to a judge of a court of record to cause an examination to be made of *657such person and, if found to be insane, for an order authorizing him to retain such prisoner at the Dannemora state hospital * * *. Such judge, if satisfied that such prisoner continues insane, shall issue such order of retention, and such director shall thereupon retain the prisoner at the Dannemora state hospital until discharged as provided by law.” Section 385 relates to the discharge of insane prisoners after expiration of term and transfer to institutions under the direction of the Department of Mental Hygiene. It is established here that the procedure outlined by the above sections was strictly followed — examination by two physicians and notice to prisoner to retain him- — and thereafter an order of retention was signed by the Judge of the Clinton County Court. There is no merit to the petition herein and it further appears there is noncompliance with section 1234 of the Civil Practice Act. Order unanimously affirmed, without costs. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.